                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Donald Larry Elliott,                                 Case No. 20-cv-0844 (WMW/BRT)

                            Plaintiff,
                                                ORDER ADOPTING REPORT AND
       v.                                           RECOMMENDATION

C.R. Bard, Inc., and Bard Peripheral
Vascular, Inc.,

                            Defendants.


      This matter is before the Court on the March 19, 2021 Report and Recommendation

(R&R) of United States Magistrate Judge Becky R. Thorson. (Dkt. 33.) No objections to

the R&R have been filed. In the absence of timely objections, this Court reviews an R&R

for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir.

1996) (per curiam). Having reviewed the R&R, the Court finds no clear error. Based on

the R&R and all the files, records and proceedings herein, IT IS HEREBY ORDERED:

      1.     The March 19, 2021 R&R, (Dkt. 33), is ADOPTED.

      2.     Plaintiff Donald Larry Elliott’s complaint, (Dkt. 1), is DISMISSED WITH

PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 12, 2021                                  s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
